Citation Nr: 9918934	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  98-04 618	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  The propriety of the initial 30 percent rating assigned 
for ethmoid sinusitis status post septoplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1987 to March 1997.

In July 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for bilateral hearing 
loss, granted the veteran's service connection claim for 
tinnitus and assigned a 0 percent evaluation, granted service 
connection for low pack pain associated with degenerative 
disc disease and assigned a 20 percent evaluation, and 
granted the veteran's service connection claim for ethmoid 
sinusitis status post septoplasty and assigned 10 percent 
evaluation, effective March 29, 1997, the day following the 
date of his discharge from service.  The veteran timely 
appealed to the Board of Veterans' Appeals (Board) the denial 
of service connection for bilateral hearing loss and also 
appealed his assigned 10 percent rating for ethmoid sinusitis 
status post septoplasty.  These are the only issues currently 
before the Board.

In July 1998, during the pendency of his appeal and following 
an RO hearing, the RO increased the rating for the veteran's 
ethmoid sinusitis status post septoplasty from 10 percent to 
30 percent, also effective from March 29, 1997.  The RO 
thereafter concluded that the increase to 30 percent 
represented a total grant of the benefits sought on appeal 
with respect to this claim.  However, the veteran has not 
indicated that he is content with the 30 percent rating for 
his ethmoid sinusitis status post septoplasty.  As a higher 
evaluation is available, the veteran is presumed to seek the 
maximum rating attainable for his disability, unless 
specifically indicated otherwise, the issue is still in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Since the veteran disagreed with the initial rating assigned 
for his ethmoid sinusitis status post septoplasty, the Board 
has recharacterized the issue as involving the propriety of 
initial rating assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999). 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has
been obtained.

1. There is no competent evidence establishing that the 
veteran currently has
hearing loss recognized as a disability for VA purposes. 

3.  The veteran has had one surgery for his service-connected 
ethmoid sinusitis condition and one course of antibiotics 
since his discharge from service; his disability currently is 
manifested by complaints of headaches, blockage, and 
pressure, occasional discharge from his nose that varies in 
color, and sinus "infections" occurring every few weeks 
that last a few days.


CONCLUSIONS OF LAW

1. The claim for service connection for bilateral hearing 
loss is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. As the initial 30 percent evaluation assigned for ethmoid 
sinusitis status
post septoplasty was proper, the criteria for a higher 
evaluation have not been met.  38 C.F.R. § 4.97, Diagnostic 
Codes 6511 and 6514 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Impaired hearing is considered by the VA 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; the thresholds for at least three of 
these frequencies are 26 or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Murphy, 1 Vet. App. at 80-81.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence (lay or 
medical, as appropriate) of (1) current disability; (2) an 
in-service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran alleges that he currently experiences hearing 
loss, and that this is due to exposure to acoustical trauma 
from his active duty military service.  However, there is no 
competent evidence that the veteran currently suffers from a 
hearing loss recognized as a disability for VA purposes, as 
prescribed by 38 C.F.R. § 3.385.

The only relevant post-service evidence is the report of an 
April 1997 VA audiological evaluation.  That evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
10
5
5
15
20

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The veteran's average decibel loss for his right ear was 8 
decibels, and the average decibel loss in his left ear was 11 
decibels.
The examiner characterized the veteran's hearing loss as 
"moderate in severity, with 
no effect on his daily life."

The criteria required to demonstrate a well-grounded hearing 
loss claim has not been met.  The audiological evaluation 
results cited above do not show that the veteran has a 
hearing impairment serious enough to be considered a current 
disability for VA purposes, and the veteran has not 
presented, or indicated the existence of, any other competent 
evidence showing he currently has a bilateral hearing loss 
disability for VA purposes.  In the absence of competent 
evidence of the claimed disability (and, if so, or a nexus 
between that disability and service), there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has considered the veteran's assertions that his 
hearing loss worsened in service, apparently offered to 
demonstrate a link between his current hearing loss and 
service.  While the veteran may well believe that such a 
relationship exists, he does not have the necessary training 
or expertise to is not competent to diagnose a disability (or 
to provide a competent opinion as to a nexus between a 
current disability and service).  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Hence, his assertions, alone 
cannot establish the claim as well grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the future, the 
veteran may wish to reopen his claim for service connection 
for hearing loss with competent evidence that that he, in 
fact, has disability as defined by 38 C.F.R. § 3.385 that is 
related to his active military service.  At present, however, 
his claim for service connection is not plausible

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


II.  Propriety of the Initial 30 Percent Rating Assigned for 
Ethmoid Sinusitis 

As a preliminary matter, the Board finds that the veteran's 
claim plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994);
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist. Id.

Disability evaluations are determined by comparing a 
veteran's present symptoma-tology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 1997, the veteran was discharged from the Air Force 
after a Physical Evaluation Board (PEB) evaluated his 
sinusitis and low back pain and ordered his discharge with 
severance pay.  

Following the filing of his April 1, 1997 claim, the veteran 
underwent VA general medical examination later in April 1997.  
The examination report includes the veteran's history of 
first experiencing sinus problems in 1995, which initially 
were diagnosed as an upper respiratory infection, and that he 
was treated with antibiotics on numerous occasions.  
Following a CT scan that revealed sinusitis with blockage, 
the veteran underwent surgery that partially removed his 
turbinates.  The veteran complained that, even after the 
surgery, he continued to experience intermittent tenderness 
and swelling on the right side (although the left side was 
resolved), and he indicated that he continued to have 
problems with the right side every one and one-half months.  
He reported that antihistamines were marginally effective, 
and that the problems tended to resolve on their own.  The 
veteran also complained of occasional discharge from his nose 
(sometimes bloody, sometimes brown in color, and sometimes 
inflammatory and green color), but the examiner noted that he 
then denied any post-nasal drip.  Physical examination 
revealed no definitive inflammation of the turbinates, no 
pain over the frontal or maxillary sinuses, and no erythema 
or exudate, with normal mucosa.  The pertinent diagnoses were 
intermittent sinusitis and status post turbinectomy.

The veteran also underwent a VA nose and sinuses examination 
in April 1997.  The examination report reflects a medical 
history pertaining to his turbinectomy consistent with that 
reflected in the general medical examination report.  The 
examiner also indicated the veteran's report that his only 
current complaint was that he had had four episodes of 
sinusitis (with symptoms consistent with those noted above) 
since the March 1996 surgery.  The examiner indicated that he 
had reviewed the report of a CT scan taken in December 1996 
that showed, essentially, clear sinuses and residual scar 
tissue and thickening, to include in the middle ethmoid area, 
but no evidence of obstruction because of the scar tissue.  
Physical examination revealed only mild deviation of the 
septum but no evidence of polyps or purulence on either side, 
or minimal crusting; otherwise, the examination was 
essentially normal.  The examiner diagnosed status post 
functional endoscopic sinus surgery and septoplasty with 
considerable improvement in nasal sinus symptoms.  The 
examiner also added that, although there was a residual 
amount of scar tissue in the middle ethmoid area on the 
right, the veteran otherwise had a clean nasal sinus cavity 
and symptoms that are relieved by medical therapy. 

In May 1997, the RO granted service connection for ethmoid 
sinusitis status post septoplasty, and assigned a 10 percent 
evaluation, effective from March 29, 1997, the day following 
the date of his discharge from service.  

During the veteran's July 14, 1998 hearing, he reported that 
he experienced constant sinus blockage, severe pressure, and 
headaches; that when he consistently sneezes and blows his 
nose, it would cause bleeding, particularly on the right 
side; and that his sinus condition was pretty much the same 
the whole year round; but he denied missing much work due to 
the condition.  He indicated that his surgery helped his 
problems, initially, but that in a week, the sinus infections 
came back.  He testified that he had been prescribed an 
antibiotic for his sinus condition only once since he had 
gotten out of the service, in either February or March 1998, 
and that he currently was taking only allergy medicine for 
the condition.

In July 1998, the RO increased his disability rating from 10 
percent to 30 percent; that award was made effective 
consistent with the grant of service connection.  Hence, the 
30 percent evaluation is the "initial" assigned rating for 
evaluation purposes.  

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6511, the 
veteran's ethmoid sinusitis is evaluated as 30 percent 
disabling under the General Rating formula for sinusitis, set 
forth at Diagnostic Code 6514.  That diagnostic code 
prescribes a 30 percent rating for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The next higher 50 percent evaluation (the maximum 
rating) is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. 

As noted above, the medical evidence in this case establishes 
that the veteran had only one surgery for his condition, 
during service, in May 1996, and no other surgeries are 
currently indicated.  While the April 1997 nose and sinuses 
examiner indicated that the veteran's condition appeared 
under control, and speculated that the veteran might need 
surgery (to remove scar tissue) in the future if medical 
management failed, so far, this is not medically shown to be 
the case.  The veteran's assertions as to the frequency of 
his sinus problems have varied during the pendency of this 
appeal.  While the report of the above-referenced examination 
reflects his apparent reported history of four sinus 
infections since his discharge from service, during his 
hearing, he testified that he experienced constant sinus 
problems, and suggested that he had an infection every couple 
of weeks, lasting a couple of days.  The facts remain, 
however, that the veteran also testified that he had been 
prescribed a course of antibiotics only once since his 
discharge from service but that he currently took allergy 
medicine and had not seen an ear, nose, and throat 
specialist; that he denied missing work due to his sinus 
condition; and that no active infection was present during 
either of the examinations conducted in April 1997.  

Based on the foregoing, the Board finds that the current 30 
percent evaluation is appropriate, and that the criteria for 
a higher evaluation are not met.  Considering the veteran's 
assertions and complaints along with the medical evidence of 
record, the Board finds that the veteran's disability is 
certainly manifested by more than six non-incapacitating 
sinus infections per year, that appear to resolve 
spontaneously, aided, perhaps, by the veteran's use of 
allergy medication.  Such a disability picture appears 
consistent with the criteria for the currently assigned 30 
percent evaluation.  However, despite his complaints of 
"near constant" sinusitis with headaches, pain and 
tenderness, osteomyelitis is not shown, he only has had one 
surgery for his condition, and no further surgery is 
currently shown to be needed.  In the absence of evidence of 
radical surgery with osteomyelitis, or constant complaints 
following multiple surgeries, there is no basis for 
assignment of a 50 percent evaluation for the veteran's 
disability.  Furthermore, because the 30 percent evaluation 
adequately compensates the veteran for the greatest degree of 
disability shown since his discharge from service, there 
currently is no basis for consideration of "staged rating."  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
ethmoid sinusitis since there has been no showing that it has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise renders impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

As the initial 30 percent evaluation was proper, the claim 
for a higher evaluation for the veteran's ethmoid sinusitis 
status post septoplasty is denied.



__________________________
JACQUELINE E. MONROE
Member, Board of Veterans' Appeals

 

